Citation Nr: 0803934	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  06-19 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran had active service from November 1992 to January 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) which granted 
service connection and a 30 percent evaluation for PTSD.

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) at a video conference hearing held in December 
2007.  A copy of the hearing transcript is associated with 
the record.


FINDINGS OF FACT

During the appeal period, the veteran's PTSD has been 
manifested by symptoms of suicidal ideation, impaired impulse 
control, panic attacks, and obsessive thoughts of the 1995 
trauma, as well as indications that the veteran's PTSD 
symptomatology is productive of difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships consistent with the assignment of a 
70 percent evaluation for PTSD; Global Assessment of 
Functioning scores ranging from 41 to 65 have been assigned; 
indicative of moderate to serious, but not total, impairment 
in occupational and social functioning.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
criteria for an increased schedular evaluation to 70 percent 
for service-connected PTSD are met for the entirety of the 
appeal period (i.e., from the date of the claim on March 30, 
2005).  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Following receipt of the veteran's March 2005 PTSD claim, the 
RO issued a duty to assist letter in April 2005 which advised 
the veteran of VA's duty to assist him to obtain evidence.  
The letter advised the veteran that he should identify dates 
and locations of treatment and of medical evidence, lay 
statements, employments records, etc. which support his 
claim.  

Thereafter, the RO granted service connection and an 
evaluation of 30 percent for PTSD in a July 2005 rating 
decision, and the veteran disagreed with the assignment of 
this evaluation.  That disagreement gave rise to this appeal, 
and VA has issued subsequent duty to assist letters in April 
and December 2007.  Those VCAA letters discussed the duties 
and responsibilities of VA and the veteran as pertains to 
obtaining and providing evidence in support of the claim, but 
did not make specific reference to the relevant diagnostic 
code and criteria required for an increased evaluation for 
PTSD.  However, as part of the July 2005 rating decision 
providing the grant of a 30 percent evaluation for PTSD in 
May 2002, the veteran was notified of the criteria for an 
evaluation in excess of 30 percent for PTSD.  Following his 
disagreement with the assigned evaluation, the veteran was 
provided with a May 2006 statement of the case (SOC) which 
set forth, in pertinent part, the complete text of 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, providing the criteria for 
schedular evaluations for PTSD.  Accordingly, the Board 
believes that the type of notice discussed in the case of 
Vazquez-Flores v. Peake, -- Vet. App. --, No. 05-0355, 2008 
WL 239951 (Jan. 30, 2008), has been provided for the veteran.  

There is no allegation from the claimant that he has any 
additional evidence in his possession, but not associated 
with the record, that is needed for a full and fair 
adjudication of the claim or that he is aware of any other 
evidence which might be relevant.  As to the claim for an 
increased evaluation for PTSD, the veteran has presented 
himself for evaluations in 2005 and 2007, and VA clinical 
records reflecting treatment for PTSD throughout the pendency 
of the appeal have been associated with the claims file.  In 
addition, he provided testimony at a Board hearing held in 
December 2007 and provided additional evidence for the record 
accompanied by a waiver that same month.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  This notice was provided for the veteran in April 2007.

Both the duty to assist the veteran and the duty to notify 
the veteran have been met.  Given the actual notices to the 
veteran of the VCAA, the veteran's statements of record, and 
the development of the evidence, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  Moreover, in light of the favorable determination in 
this case, the Board finds that if there is any defect in the 
notice or timing of the notice to the veteran of the 
provisions of the VCAA, that defect has not resulted in any 
prejudice to the veteran.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

Factual Background

The veteran's DD 214 indicates that he served with the United 
States Army as an infantryman with no foreign service.  The 
veteran filed his original service connection claim for PTSD 
in March 2005.

The evidence of record, including articles and legal 
documents, reflects that the veteran was part of a unit which 
included a fellow serviceman/squadron leader who opened fire 
on a formation of soldiers during a PT formation on a 
football field in Fort Bragg, NC, killing an officer and 
wounding 18 other service members in October 1995.  The 
veteran was one of the service members on the field that day.  
In addition, evidence of record shows that the assailant 
actually called the veteran the night before the shooting 
warning him not to attend the PT training and telling him 
that he intended to shoot the assembled soldiers.  The 
evidence of record reflects that the veteran told several 
sergeants about the threats, but that the soldiers 
nonetheless reported to the stadium as scheduled, and the 
assailant was unable to be stopped prior to his rampage.

The record contains a lay statement from the veteran's ex-
wife detailing the problems that the veteran experienced 
following the traumatic event of 1995.  She explained that 
she and the veteran had divorced and indicated that after the 
event he did not interact with their children.  She indicated 
that the veteran's symptoms of depression, withdrawal, anger 
and drug use led to their divorce and she reported that he 
had not maintained involvement with the children.

It appears that the veteran was treated by VA as an inpatient 
from July 28, 1998, to August 1, 1998, for PTSD 
symptomatology, at which time his symptoms included sleep 
disturbances, decrease in social activities, nightmares, 
flashbacks, and intrusive thoughts.  A July 31, 1998, record 
indicates that the veteran had active suicidal ideation after 
pointing a gun to his head and calling his wife.  A diagnosis 
of PTSD was made at that time and a GAF (Global Assessment of 
Functioning) score of 65 was assigned.  

In September 1998, the veteran was seen by VA psychology for 
a mental health assessment.  At that time his mood was 
depressed, speech was pressured, thinking was logical, there 
was no indication of memory impairment and the veteran denied 
current suicidal or homicidal ideation.  Diagnoses of PTSD 
and adjustment disorder were made and a GAF score of 41 was 
assigned.

The veteran underwent a psychiatric evaluation in July 2005.  
The veteran reported that since the October 1995 event, he 
had experienced sleeping problems, nightmares, and impairment 
in daily functioning.  It was noted that the veteran was not 
receiving regular psychiatric care, and had only been 
hospitalized for psychiatric treatment in 1998.  The report 
indicated that after service the veteran went to cosmetology 
school and is a licensed nail tech.  It was reported that he 
had been self-employed after service.  The veteran's stressor 
was fully described.  The examiner observed that the veteran 
was a reliable historian.  

Mental status examination revealed that orientation was 
within normal limits.  Appearance and hygiene were 
appropriate.  Affect and mood were abnormal with depressed 
mood.  Communication and speech were described as normal.  
There was no indication of panic attacks, obsessive rituals, 
delusions or hallucinations.  Thought processes, judgment, 
memory, and abstract thinking were described as normal.  
Suicidal and homicidal ideations were absent.  A DSM-IV 
diagnosis of PTSD was made and a GAF score of 65 was 
assigned.  The examiner explained that the veteran was 
intermittently unable to perform activities of daily living 
due to PTSD symptoms.  It was also observed that he had 
difficulty establishing and maintaining effective work and 
social relationships.  It was commented that he appeared to 
pose no threat of persistent danger or injury to himself or 
others.  

In a July 2005 rating action, the RO established service 
connection for PTSD and assigned a 30 percent evaluation for 
that disability, effective from March 30, 2005, the date of 
the original claim.  

VA medical records dated from 1997 to 2006 were added to the 
record in June 2006.  The records show that the veteran 
sought treatment as early as June 1997, at which time a 
diagnosis of probable PTSD was made.  Records dated in 2006 
reflect that the veteran wanted to receive some counseling 
and document that the veteran was having obsessive thoughts 
about the shooting incident.  

The record contains an April 2006 letter from a VA 
readjustment counseling therapist.  The counselor indicated 
that the veteran was properly oriented, speech was 
appropriate but affect was blunted, mood was depressed, and 
motor activity was often agitated and restless.  It was noted 
that the veteran denied having any history illusions, 
delusions, hallucinations or homicidal/suicidal ideation.  It 
was reported that since the trauma of 1995, the veteran had 
not been able to keep a job or make a living, and that he was 
obsessed by thoughts of the shooting.  The counselor stated 
that the veteran had been divorced twice since the shooting 
and had largely given up on establishing any meaningful 
relationships in the future.  The prognosis for lasting 
improvement was poor.

In a second letter dated in July 2006 letter from the same VA 
readjustment counseling therapist, it was reported that the 
veteran's condition had not changed and that his occupational 
and social functioning remained extremely impaired.  It was 
noted that he continued to obsess about the shooting and that 
he remained extremely isolated and depressed, with symptoms 
of frequent panic attacks and suicidal ideation.  

A VA PTSD examination was conducted in January 2007 and the 
claims folder was reviewed.  The veteran described symptoms 
of sleeplessness, nightmares, paranoia and chronic anxiety.  
It was noted that the veteran was living with his mother.  
The veteran was reportedly working part-time for himself, and 
had been self-employed since discharge from service.  It was 
explained that he was currently working part-time at a 
funeral home and also freelanced doing odds and 
ends/occasional work.  The veteran indicated that he had 
missed a significant amount of time from work due to PTSD 
symptoms and noted that he had a problem with authority.  He 
also reported that he had no social life.  It was reported 
that he was able to take care of all of the activities of 
daily living without assistance.  Speech was goal directed, 
and there was no evidence of a thought disorder, psychosis.  
Reality testing was intact.  Insight judgment and reasoning 
were described as average.  There was no indication that the 
veteran was a threat to himself or others.  A diagnosis of 
PTSD was made and a GAF score of 55 was assigned. 

The veteran provided testimony at a Board hearing held in 
December 2007 and provided a detailed account of the stressor 
which occurred in October 1995.  The veteran indicated that 
his last full time job was in 1996, and reported that he had 
been working part-time at funeral home.  He testified that 
generally, he was unable to maintain employment and had 
problems with authority figures.  The veteran reported that 
he only saw his children every two or three years, as his ex-
wife was concerned for their safety in his presence, due to 
symptoms of rage and nightmares.  The veteran indicated that 
he was not in receipt of Social Security disability benefits.  

In December 2007, additional evidence was received which was 
accompanied by a waiver.  This evidence consisted of detailed 
information and legal documents pertaining to the 1995 
incident and the trial of the assailant and revealed that the 
veteran was providing assistance in the case  



Legal Analysis

The veteran contends that his service-connected PTSD has had 
an adverse effect on both his social life and his employment 
status and that the severity of his disability is in excess 
of the criteria for the 30 percent evaluation currently 
assigned.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

The veteran's disability due to service-connected PTSD is 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  
Under the general rating formula for mental disorders, which 
became effective prior to the veteran's claim for service 
connection, a 30 percent disability evaluation is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation envisions occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

A 70 percent evaluation envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent schedular evaluation is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss of 
names of close relatives, own occupation, or own name.  Id.

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which VA has adopted, under 38 C.F.R. §§ 
4.125 and 4.130, a GAF score of 51 to 60 indicates moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates 
serious symptoms or a serious impairment in social, 
occupational, or school functioning.  Scores ranging from 31 
to 40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  A score from 21 
to 30 is indicative of behavior which is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to 
function in almost all areas.  Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 
(1996).

The evidence establishes that consistently since the veteran 
filed his claim in 2005 and even prior thereto, steady 
symptoms of sleeplessness, nightmares, intrusive and 
obsessive thoughts of the trauma which occurred in October 
1995, depression, withdrawal and anger have been documented.  
The Board observes that these symptoms have remained constant 
problems since that time.  In addition, as reflected by the 
veteran's assigned GAF scores, which since 1998 have 
fluctuated between about 41 and 65, the severity of his PTSD 
is defined as somewhere between moderate and serious.  

Socially, it appears that since the trauma of October 2005, 
the veteran's has experienced marital problems resulting in 
two divorces, and separation from his children, whom he 
reportedly sees only every two years or so, related to safety 
concerns which the veteran's ex-wife has resulting from the 
veteran's PTSD symptomatology.  It is clear that since about 
1997, the veteran has experienced significant social 
impairment as documented by increased isolation and 
separation from his children.  

Industrially, although the record reflects that the veteran 
is employed part time, it appears that he loses significant 
amounts of time from work due to PTSD symptomatology and has 
difficulty with authority figures and therefore has 
difficulty maintaining employment.  

Significantly, since 2005 particularly, the clinical evidence 
contains mention of many of the enumerated criteria 
consistent with assignment of a 70 percent evaluation 
including: documentation of symptoms of suicidal ideation, 
impaired impulse control, panic attacks, and obsessive 
thoughts of the 1995 trauma as well as indicating that the 
veteran's PTSD symptomatology is productive of difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting); and an inability to establish and maintain 
effective relationships.  When evaluated in July 2005, the 
examiner specifically reported that the veteran had, in 
effect, difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships.  In light of 
the aforementioned evidence and with the application of the 
benefit of the doubt in the veteran's favor, the Board finds 
that the veteran's service-connected PTSD most nearly 
approximates the criteria for a 70 percent evaluation under 
the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411 due 
to occupational and social impairment with deficiencies in 
most areas.  38 C.F.R. § 4.7 (2007).

However, neither GAF scores assigned between 1998 and 2007 
varying from 41 to 65, nor evidence dated particularly since 
2005, are consistent with a total schedular evaluation, as 
the lowest assigned score, the GAF score of 41, is, as noted 
above, indicative of serious, but not total, social and 
occupational impairment.  It appears that the veteran is 
currently working part-time, which also suggests that the 
veteran is not at this point manifesting total industrial 
impairment.

The Board also points out that nearly none of the enumerated 
criteria consistent with the assignment of a 100 percent 
schedular evaluation for PTSD have been clinically shown from 
2005 forward.  In this regard, there is no documentation of 
symptoms such as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; disorientation to time or place; or memory 
loss of names of close relatives, own occupation, or own 
name.  While it was noted in the July 2005 evaluation report 
that the veteran was intermittently unable to perform 
activities of daily living, it was specifically explained 
that the veteran could provide for his own self-care.  
Accordingly, at this point, the clinical evidence is not 
consistent with manifestations of PTSD indicative of total 
occupational and social impairment.  Id.

Resolving in the veteran's favor reasonable doubt as to the 
severity of service-connected PTSD, the Board concludes that 
the criteria for a 70 percent evaluation are met for the 
entirety of the appeal period (i.e. from March 30, 2005, 
forward).  However, the criteria for a 100 percent schedular 
evaluation are not met, as the veteran continues to work, and 
perform independently activities of daily living, household 
chores, hygiene, and the like.  The GAF scores assigned from 
1998 to 2007 reflect moderate to severe, but not totally 
incapacitating severity of PTSD.  Thus, while the criteria 
for a 70 percent evaluation have been met and the appeal is 
granted to this extent, the criteria for a total schedular 
evaluation for PTSD are not met for any portion of the appeal 
period.  In essence, the preponderance of the evidence is 
against an evaluation in excess of 70 percent for PTSD.  
Since the evidence is not in equipoise, the provisions of 38 
U.S.C.A. § 5107(b) regarding resolution of reasonable doubt 
are not applicable to warrant an evaluation in excess of 70 
percent for any portion of the appeal period.


ORDER

An increased evaluation for service-connected PTSD from 30 
percent to 70 percent, but not higher, is granted for the 
entirety of the appeal period, subject to law and regulations 
governing an award of monetary compensation; the appeal is 
granted to this extent only.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


